Per Curiam.

This court finds that respondent violated the aforementioned Disciplinary Rules indicated by the board. Respondent’s conduct, particularly with respect to Count I, however, requires a more severe sanction than that recommended. Such conduct undermines the integrity of the judicial system. Accordingly, respondent is hereby suspended from the practice of law in Ohio for one year. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.